Case 2:15-cv-12552-MFL-RSW ECF No. 113 filed 07/16/20         PageID.5176    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MICHAEL DORMAN et al.,

       Plaintiffs,                                   Case No. 15-cv-12552
                                                     Hon. Matthew F. Leitman
 v.

 CHARTER TOWNSHIP OF CLINTON,

      Defendant.
 __________________________________________________________________/

 ORDER (1) DENYING PLAINTIFFS’ MOTION TO REOPEN DISCOVERY
  (ECF No. 110) AND (2) REQUIRING PARTIES TO ATTEND IN-PERSON
                     SETTLEMENT CONFERENCE

       On July 16, 2020, the Court held an on-the-record status conference in this

 action. For the reasons stated on the record during the status conference, Plaintiffs’

 motion to reopen discovery (ECF No. 110) is DENIED.

       In addition, as the Court explained on-the-record, as soon as a new Magistrate

 Judge is assigned to this matter, the Court will refer this case for an in-person

 settlement conference with the Magistrate Judge. Pastor Dorman shall personally

 attend the settlement conference, and Clinton Township shall have both a

 representative with full settlement authority and a representative of the Township’s

 insurance carrier attend the conference as discussed on the record. In light of the




                                           1
Case 2:15-cv-12552-MFL-RSW ECF No. 113 filed 07/16/20            PageID.5177     Page 2 of 2




 ongoing COVID-19 pandemic, the conference will not be held until it is safe and

 practicable to do so.1

       IT IS SO ORDERED.

                                          s/Matthew F. Leitman
                                          MATTHEW F. LEITMAN
 Dated: July 16, 2020                     UNITED STATES DISTRICT JUDGE


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on July 16, 2020, by electronic means and/or
 ordinary mail.

                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764




 1
   In lieu of a settlement conference with the assigned Magistrate Judge, the parties
 may facilitate this case with a private facilitator of their choice. If the parties chose
 to facilitate, that facilitation, like the settlement conference, shall be held in person
 as soon as it is safe to do so. If the parties choose to privately facilitate this matter,
 they shall inform the Court as soon as a facilitation is scheduled.
                                             2
